Plaintiff in error was convicted in the superior court of Pittsburg county on a charge of selling intoxicating liquor, and judgment was entered against him in said court on the 16th day of December, 1909. The petition in error and case-made were filed in this court on the 15th day of February, 1910, more than sixty days after the rendition of the judgment. No extension of the statutory period in which to perfect the appeal was asked for or granted by the trial court. The appeal not having been taken in the time allowed by law, this court has no jurisdiction to review the errors complained of, and the same is dismissed.